Citation Nr: 1433111	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-42 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to extension of a temporary total rating beyond October 1, 2009, based on a need for convalescence under 38 C.F.R. § 4.30 following surgery for the service-connected cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at a hearing at the RO in April 2013; a hearing transcript is of record.  The paper claims file and electronic records in Virtual VA were reviewed and considered.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran was awarded an initial 6-month temporary total rating based on a need for convalescence after his cervical spine surgery; after October 1, 2009, he did not have severe postoperative residuals, or immobilization by cast without surgery.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating beyond October 1, 2009, based on a need for convalescence following surgery for the service-connected cervical spine disability, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice for the requirements to substantiate his claim in a February 2012 letter.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect as to this post-adjudication notice was cured by subsequent readjudication in March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The April 2013 Board hearing focused on the elements necessary to substantiate the claim.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including the severity of the Veteran's disability after surgery and any outstanding treatment records, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects during the hearing or otherwise, and the Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
  
There is no indication of any outstanding medical evidence that is necessary for a fair adjudication, and the Veteran was afforded a VA examination in October 2009.  There is no argument or indication that the examination is inadequate, or that it does not reflect the severity of the disability at that time.  Although there may be outstanding private treatment records from the pain clinic and orthopedic provider, the evidence includes several summaries of the Veteran's treatment and symptoms during the relevant period from his private provider.  Moreover, the Veteran indicated in February 2012 that he had no more evidence, and he described his symptoms in detail during the April 2013 Board hearing.  There is no argument or indication that a remand to obtain any additional medical evidence, to include any records from private providers or from the Social Security Administration, would have a reasonable likelihood of aiding in substantiating the claim.  

In sum, VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; Sanders, 487 F.3d 881.  The Veteran will not be prejudiced by a decision at this time.

II. Merits Analysis

The Veteran underwent surgery for his service-connected cervical spine disability on March 17, 2009, and he filed a claim for temporary total rating based on a need for convalescence following such surgery in July 2009.  In a July 2009 letter, his private orthopedic provider indicated that the Veteran was being treated for the neck and back, and he would likely be able to return to work in approximately six weeks, or possibly sooner.  As such, the AOJ assigned an initial temporary total rating based on convalescence for a period of six months from the date of his surgery, or from March 17, 2009, to October 1, 2009, under 38 C.F.R. § 4.130.  

The Veteran contends that this temporary total rating based on a need for convalescence should be extended until July 12, 2010, the date his private provider released him to return to work with no restrictions.  See, e.g., hearing transcript.

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

Such a rating will be assigned if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The temporary total rating may be extended for 1, 2, or 3 months beyond the initial 3 months if any of the above criteria persist at that time; after the initial 6 month period, extensions of 1 or more months up to 6 months may be made only if the criteria of § 4.30(a)(2) or (a)(3) are met, upon approval of the Veterans Service Center (VSC) Manager.  38 C.F.R. § 4.30(b)(1), (2). 

Here, the Veteran was already awarded an initial 6-month period of convalescence, and he did not have severe postoperative residuals after October 1, 2009, or immobilization by cast without surgery.  See 38 C.F.R. § 4.30(a)(2), (3).  More specifically, the Veteran testified at the April 2013 hearing that was able to move his neck after the surgery, albeit with pain.  He also testified that, after October 1, 2009, he had no problems with healing of his surgical wounds, and his cervical spine (neck) was never immobilized for therapy.  This testimony is consistent with information in the available treatment records from March 2009 through July 2010, the summary of the Veteran's private provider, and the October 2009 VA examination report.  Such records essentially showed neck pain and limited motion, radiating pain, and sensations of numbness or tingling in the arms.  There has been no indication of a need for house confinement, a wheelchair, or crutches.  In sum, although the Veteran was not released to full work duties and did not return to work until July 12, 2010, there were no postoperative residuals from his cervical spine surgery that could be considered severe in nature.  See 38 C.F.R. § 4.30(a)(2).  

Moreover, the Board notes that the July 21, 2010, note from the Veteran's private provider releasing him to return to work without restriction was based on a June 2010 evaluation of all of his physical function abilities, not just his cervical spine. He was found to be able to be qualified for the "heavy work category."  A May 2010 letter from the private provider indicated that the Veteran was seen in July 2009 and April 2010, with intervening treatment by a pain clinic provider for the lumbosacral and cervical spine.  As noted above, the Veteran's private provider indicated in a July 2009 letter that he was being treated for both neck and back pain.  

In sum, none of the criteria for an extension of the Veteran's temporary total convalescence rating following the March 2009 cervical spine surgery beyond the initial 6-month period through October 1, 2009, are met, based on the undisputed facts.  The mere presence of functional impairment due to pain and other factors, and the need for continued treatment, therapy, or rehabilitation, are not sufficient.  Therefore, there is no basis for seeking VSC Manager approval for such an extension.  The preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Extension of a temporary total rating beyond October 1, 2009, based on a need for convalescence under 38 C.F.R. § 4.30 following surgery for the service-connected cervical spine disability, is denied.


REMAND

The AOJ denied the Veteran's claim for TDIU in the April 2010 rating decision.  The Veteran asserted in his October 2010 VA Form 9 (substantive appeal) that he was unemployable due to his cervical spine disability until he was released to return to work in July 2010.  This indicates a dispute and intent to appeal from the denial of TDIU, and it was received within one year of the initial denial; therefore, it is a timely notice of disagreement.  38 C.F.R. §§ 20.201, 20.302.

A Statement of the Case has not yet been provided for the denial of a TDIU; therefore, the Board has no discretion, and this issue must be remanded for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case on the issue of entitlement to a TDIU, and advise the Veteran of the requirements for submitting an adequate and timely substantive appeal.  Thereafter, if a timely substantive appeal is received for this issue, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


